Citation Nr: 0521372	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
October 2003 and November 2004 at which time they were 
remanded for additional evidentiary development and to cure a 
procedural defect.  

The issue of entitlement to service connection for headaches 
was also before the Board in October 2003 and November 2004 
when it was remanded for additional evidentiary development.  
In March 2005, the RO granted service connection for 
headaches.  As the veteran has not appealed the rating or 
effective date assigned for this disability, and issue 
relating to headaches is not before the Board at this time.  
See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).

The issue of entitlement to a rating in excess of 10 percent 
for vertigo is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for a psychiatric 
disorder and a rating in excess of 10 percent for bilateral 
hearing loss; all reasonable development necessary for the 
disposition of the appeal of these claims has been completed.

2.  The medical evidence shows that the veteran's variously 
diagnosed psychiatric disorder was not present during active 
service or for many years thereafter, is not linked to any 
incident of active duty, and was not caused or aggravated by 
his service-connected mastoidectomy, bilateral hearing loss, 
vertigo, tinnitus, or vascular headaches.  

3.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in the right ear and 
level X hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  The criteria for a rating in excess of 10 percent 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a February 
2004 VCAA letter, the statement of the case and the 
supplemental statements of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the February 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
February 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.   
Mayfield, supra.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

As to any duty to provide an examination or medical opinion, 
the Board finds that that veteran has been afforded VA 
audiological examinations that were thorough in nature and 
adequate for rating purposes.  With respect to the issue of 
service connection for a psychiatric disorder, in the 
absence of any relevant findings during service or for many 
years thereafter, with no competent evidence suggesting a 
link between such and service, and with medical evidence 
that shows that his psychiatric disorder is linked to post-
service heart disease, the medical evidence currently of 
record is sufficient to make a decision on this appeal and 
there is no duty to provide a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 

Entitlement to service connection for an acquired psychiatric 
disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310. Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Id; Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is currently in effect for the veteran's 
mastoidectomy, bilateral hearing loss, vertigo, tinnitus, and 
vascular headaches.  All of the service-connected disorders 
are rated 10 percent.

The Board finds that service connection is not warranted for 
an acquired psychiatric disorder on a direct, presumptive or 
secondary basis.  The service medical records were silent as 
to complaints, diagnosis or treatment for any mental 
disorder.  The veteran was medically discharged from active 
duty as a result of ear problems.  No pertinent abnormalities 
were noted on the report of a physical examination conducted 
in December 1964.  

The first evidence of record of the presence of an acquired 
psychiatric disorder is dated in 1989, which is more than 20 
years after the veteran's discharge from active duty.  
Significantly, none of the competent medical evidence of 
record links a currently existing acquired psychiatric 
disorder to the veteran's active duty service or to a service 
connected disability.  Rather, the medical evidence that 
addresses the question of etiology points to post-service 
heart disease.  Specifically, a private clinical record dated 
in January 1994 indicates that the veteran's chief complaint 
at that time was depression.  The veteran reported that he 
had been depressed for a long time but the depression 
increased since a coronary bypass graft was conducted in 
November 1992.  In March 2001, a private psychiatric 
consultation resulted in a diagnosis of major depression.  
The veteran reported that his symptoms began 10 to 12 years 
prior or many years post-service.  The Axis III diagnoses 
were arthritis and heart disease.  The physician noted that 
the veteran's chronic mood symptoms were primarily a reaction 
to his reported decline in functioning due to medical 
problems.  

Additional medical records also suggest the veteran's 
depression is secondary to heart disease.  Upon VA 
examination in August 2001, it was noted that the veteran was 
not receiving psychiatric treatment but he was on two 
different anti-depressants which had been prescribed for him 
at the time of a heart attack eight years prior.  He reported 
that he was worried about his general medical condition.  The 
pertinent diagnoses were mood disorder with mixed features 
secondary to the veteran's general medical condition and 
medications and a personality disorder not otherwise 
specified with cluster C traits.  The examiner noted that, 
based on the history, the veteran never felt good about 
himself but managed fairly well as long as he was capable of 
employment.  The veteran reported that he had a heart attack 
in 1992 and since that time he had been unable to work.  It 
was subsequent to the heart attack that the depression 
reached proportions that required clinical attention.  

A private physician wrote in May 2002 that he had been 
treating the veteran since 1989.  The veteran had a history 
which included nervousness/anxiety/depression.  

A June 2002 VA clinical record included Axis I diagnoses of 
generalized anxiety disorder and reactive depression 
(coronary artery disease and coronary bypass surgery) and an 
Axis II diagnosis of obsessive compulsive personality 
disorder.  The veteran reported that his primary concern was 
medical issues involving his coronary artery disease.  It was 
noted that the veteran was first diagnosed with psychiatric 
problems after a diagnosis of coronary artery disease and 
coronary bypass surgery in November 1992.  

September 2002, January 2003, June 2003 and January 2004 VA 
clinical records include assessments of anxiety not otherwise 
specified.  No etiology was provided for the disorder.  

A report of a February 2004 VA neurological examination 
included the notation that the veteran's past medical history 
was significant for a history of depression and generalized 
anxiety disorder.  The pertinent impression was mild to 
moderate depression.  The examiner noted that chronic, 
inadequately controlled depression can potentiate the 
veteran's headaches.  

A VA mental disorders examination was conducted in January 
2005.  The veteran reported that his mood had been low for 11 
years as he was always thinking of dying since he had a heart 
attack.  The Axis I diagnoses from the examination were 
dysthymic disorder and panic disorder without agoraphobia.  
The examiner opined that it was not at least as likely as not 
that the dysthymic disorder and panic disorder were caused by 
the service connected mastoidectomy, vertigo, tinnitus, 
bilateral hearing loss and/or headaches.  The examiner's 
opinion was based on the veteran's reports of feeling poorly 
about himself since childhood, which thoughts continued 
throughout the veteran's life and were exacerbated by a heart 
attack in 1992.  

The only competent evidence of record which provides an 
etiology for a currently existing acquired psychiatric 
disorder attributes the disability to a heart attack the 
veteran had had in the 1990's.  Furthermore, the VA physician 
who conducted the most recent VA examination has 
affirmatively opined that the currently existing acquired 
psychiatric disorder was not linked to any of the veteran's 
service connected disabilities.  

There is no competent evidence of record of the presence of a 
psychosis within one year of discharge which would allow for 
a grant of service connection on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
The first competent evidence of the presence of an acquired 
psychiatric disorder is dated many years after the veteran's 
discharge without any objective evidence of continuity of 
psychiatric symptomatology from the time of discharge to the 
time of the diagnosis.  There is no competent evidence that 
suggests the veteran's psychiatric disorder was caused or 
aggravated by his service-connected mastoidectomy, hearing 
loss, vertigo, tinnitus, or headaches.  38 C.F.R. § 3.310(a); 
Allen, supra.

The only evidence of record which links a currently existing 
acquired psychiatric disorder to the veteran's active duty 
service or to a service connected disability in any way is 
the veteran's own allegations.  As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the etiology of his psychiatric disability is without 
probative value.  

In summary, the medical evidence shows that the veteran's 
variously diagnosed psychiatric disorder was not present 
during active service or for many years thereafter, is not 
linked to any incident of active duty, and was not caused or 
aggravated by his service-connected mastoidectomy, bilateral 
hearing loss, vertigo, tinnitus, or vascular headaches.  
Accordingly, service connection for a psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for an acquired 
psychiatric disorder must be denied.  38 U.S.C.A § 5107; 38 
C.F.R. § 3.102.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in August 2002, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, are for consideration.  62  
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

At the time of the VA examination in August 2001, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
60
55
LEFT
90
105
105
105

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 24 percent in the left ear.  

In September 2002, a private audiologist reported that she 
had evaluated the veteran in August 2002.  Testing was 
reported to show "speech reception thresholds of 15 decibels 
for the right ear and 95 decibels for the left ear".  Speech 
discrimination scores were 92 percent at 55 decibels in the 
right ear and 56 percent at 100 decibels in the left ear with 
effective masking.  



At the time of the most recent VA examination in January 
2005, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
50
55
LEFT
85
90
105
105

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 48 percent in the left ear.

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's audiological examination yielded level I hearing in 
the right ear and level IX hearing in the left ear, (using 
the results of the August 2001 VA examination which evidence 
of record is most favorable to the veteran).  Entering the 
category designations for I in the right ear and IX for the 
left ear into Table VII results in a 0 disability rating 
under Diagnostic Code 6100.

In the current case, the veteran does exhibit exceptional 
patterns of hearing impairment in the left ear as the 
puretone frequencies in each of the four specified 
frequencies is 55 decibels or greater.  The Board finds, 
however, that an increased rating is not warranted upon 
application of 38 C.F.R. § 4.86.  When the puretone threshold 
for the left ear of 101 is entered into Table Via, the result 
was level X hearing in the left ear.  Entering the 
designations for I in the right ear and X for the left ear 
into Table VII results in a 10 disability rating under 
Diagnostic Code 6100.  The veteran's service connected 
hearing disability has already been evaluated as 10 percent 
disabling.   

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  The degree of bilateral hearing 
loss shown by the examination reports fail to meet the 
standards for a greater than 10 percent disability rating.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.   
ORDER

Service connection for a psychiatric disorder, to include as 
secondary to a service-connected disability, is denied.  

A rating in excess of 10 percent for bilateral hearing loss 
is denied.  


REMAND

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected vertigo.  The issue was 
before the Board in November 2004 when it was determined that 
current medical data was required in order to accurately 
adjudicate the claim.  The Board specifically directed that 
the RO schedule the veteran for a VA examination to ascertain 
the current severity of the vertigo.  The claims file was to 
be made available to the examiner for review and the examiner 
was to offer opinions as to whether the service connected 
vertigo was productive of occasional dizziness or dizziness 
and occasional staggering.  The examiner was also supposed to 
indicate whether the vertigo was moderate or severe.  A VA 
neurological examination was conducted in February 2005.  The 
pertinent impression from the examination was chronic 
vestibulopathy.  Significantly, the examiner reported that he 
did not have access to the veteran's claims file.  
Furthermore, he did not provide an opinion that fully 
addressed the questions of whether his service connected 
vertigo was productive of occasional dizziness or dizziness 
and occasional staggering, and whether the vertigo was 
moderate or severely disabling.  The examiner recommended an 
ENT examination.  There is no indication in the record that 
such an evaluation was subsequently performed for the purpose 
of evaluating the veteran's vertigo.

VA is obligated to provide specialized examinations and 
testing recommended by an examining physician.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The Board is also 
obligated by law to ensure that the RO complies with its 
directives.  "[A] remand by . . . the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  In other words, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board finds the claim of 
entitlement to a rating in excess of 10 percent for vertigo 
must be remanded to obtain a VA ENT examination, which was 
recommended by the VA physician who last examined him for his 
vertigo, and that complies with the directions included in 
the Board's November 2004 remand.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); Hyder, supra.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA ENT examination to ascertain the 
current severity of his service-connected 
vertigo.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the file and examining the 
veteran, the examiner should offer an 
opinion as to whether the vertigo is 
productive of occasional dizziness, or 
dizziness and occasional staggering.  The 
examiner should also indicate whether the 
vertigo is moderate or severely 
disabling.

2.  After undertaking any other 
development deemed necessary, the RO 
should review the expanded record and 
readjudicate the claim for a rating in 
excess of 10 percent for vertigo.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


